Title: To James Madison from James Leander Cathcart, 3 September 1802
From: Cathcart, James Leander
To: Madison, James


Dispatch No. 12
Sir
Leghorn Septr. 3rd. 1802
Enclosures No. 1: 2: 3, are letters which I have receiv’d since my last from Tripoli. No. 3 informs us of the Bashaws great desire to come upon terms which he may suppose to be favorable to us, but from the stile of the letter it is pretty evident that he still expects we will purchase our peace. I am really at a loss how to act for want of knowing the pleasure of government, not having receiv’d a line from you since yr favor accompanying the communications made to Congress on the 6th. of Feby. For the present I shall state my opinion only to Mr. Nissen & endeavor to make him as well as the Bashaw believe that we will never conclude on terms of Amity with that Regency until we are placed exactly on the same scale that France & Great Britain is, & are equally respected with those nations.
It occurs to me that the Arabs being encamp’d round the City indicates that Jouseph really suspects the designs of his brother Hamet & his keeping their Shieks in the City is through policy to insure the fidellity of their tribes, but neither the one or the other will remain there longer than they are paid & maintain’d which it is impossible for Jouseph to do long his whole wealth when I left Tripoli not being more than 270,000 dollars & from the hatred the Arabs in general bear to Jouseph it is not improbable that the very means that he has used of defense will eventually produce his ruin which the Lord in the infinitude of his mercy permit. If the above supposition is founded on fact, it accounts at once for the Bashaws b⟨e⟩ing desirous to negociate with us upon what he calls favorable terms.
Some days ago I saw in a Newyork paper of the 8th. June that the President had thought proper to appoint me Consul at Algiers, Vice Richd. OBrien resigned, I return the President my most sincere thanks for this fresh mark of his & my countrys approbation & he may depend that the whole study of my life shall be to merit a continuance of the confidence they have pleas’d to repose in me.
I have receiv’d other letters from Barbary which contains similar intelligence to what is contain’d in the enclosed despatches from Mr. Eaton which goes Via Marseilles—there being no American vessels in this Port at present consequently no direct conveyance to America. I have the honor to remain with the greatest respect Sir Yr. most Obnt. Servt.
James Lear. Cathcart
  

   
   RC (NN: Cathcart Papers). Docketed by Wagner, with his note, “Mr. Pulis was the late Vekil of Tripoli at Malta.” JM wrote in pencil on the verso, “Quer. has his commission been forwarded,” above another note in an unidentified hand, “Mentions having seen in a New York paper his appt to Algiers.” For enclosures, see Cathcart to JM, 4 Sept. 1802, n. 1.



   
   The announcement was made on 11 June 1802 in the N.Y. American Citizen and General Advertiser. JM forwarded Cathcart’s commission in his letter of 9 Apr. 1803 (DLC: Cathcart Papers).


